Lumpkin, P. J.
Though the judge read to the jury a section of the code which was not precisely applicable to the questions involved, a new •trial will not be granted when it appears that the reading of this section was not really prejudicial to the complaining party, that the *501charge as a whole fairly submitted to the jury the issues upon which they were to pass, and that the verdict rendered was fully warranted by the evidence and apparently in accord with the truth and justice of the case. . Judgment affirmed.
Submitted May 23,
Decided June 8, 1898.
Levy and claim. Before II. B. Strange, judge pro hae vice. Jefferson superior court. November term, 1896.
Hudson & Wright and W. 1~‡. & E. B. Black, for plaintiff in error. Phillips & Phillips, contra.

All the Justices concurring.